SMITH, P. J.
(concurring): — But it is contended by the city that even if the correctness and applicability of the principles already stated be conceded, still the demurrer was improperly sustained. It is insisted that even if the sprinkling part of the said contract is ultra vires, that the other part may be enforced. Whether or not this insistence can be sustained depends upon whether or not the consideration for the promise of the sureties is severable, and if so, whether or not the latter is divisible and apportionable to the several parts of the consideration so far as to be attributable exclusively to a valid consideration.
The eff ect of the contract of guaranty sued on is, as to the sureties, no more than a promise on their part, that if their principal should fail to perform his contract with the city for the doing of the things therein specified, and that in consequence of his default the city engineer should cause such things to be done, then, in that event, they would pay the cost thereof not to exceed the sum of two thousand five hundred dollars. The indemnity was promised to secure the performance of two things, one of which was to keep in repair a certain macadam pavement which was legal and the other to sprinkle said pavement which was illegal. Not illegal in the sense of malum in se or malum prohibitum, but nevertheless illegal, or contrary to law. Reese on Ultra Vires, secs. 56, 57; State v. Distilling Co., 29 Neb. 700.
It seems to us to be an elemental principle of the law of contracts that if there is one entire consideration for two several contracts, and one of these contracts is for the perform*665anee of an illegal aet the whole is void. But where there are several considerations for separate and distinct contracts, and one is good and the other bad, the one may be stated and be enforced though the other fails. Addison on Contr., secs. 299-300; 2 Oheety on Contr. [11 Ed.], 973.
In Webb’s Pollock on Contracts [new Ed.], 321, 322, it is stated that, if any part of the consideration for a promise is unlawful the whole agreement is void. For it is impossible in such case to apportion the weight of each part of the consideration inducing the promise. In other words, where independent promises are in part lawful and part unlawful, those which are lawful can be enforced, but where any part of an entire consideration is unlawful all promises founded upon it are void. In Leake on Contracts, 677, it is stated: “If the promise is divisible and apportionable to the several parts of the consideration it may be supported so far as attributable to a valid consideration.” In Bishop v. Palmer, 146 Mass. 469, it was said: “As a general rule where a promise is made for an entire consideration, a part of which is fraudulent, immoral or unlawful and there has been no apportionment furnished by the parties themselves it is well settled that no action will lie on the promise.”
It has been decided that where one purchased two pieces of land, each for a specific price, and took a conveyance for both and was afterwards ejected from one for defect of title he was entitled to recover on the covenants of warranty. Johnson v. Johnson, 3 Bos. & Pul. 162; Miner v. Bradley, 22 Pick. 459. In Frazier v. Thompson, 2 Watts & Serg. 235, it was said: “If the contract had been that in consideration of all the articles furnished by plaintiff the defendant gave the note, it would be an entire contract and the illegality of the consideration in part would avoid the whole contract. And the reason is that in the supposed case we can not separate the good from the bad. But where the contracts are separate and distinct no difficulty exists.”
*666In Wooten v. Walters, 110 N. C. 251, it is said: “A contract is entire and not severable when by its -terms, nature and purpose it contemplates and intends that each and all of its parts, material provisions and the consideration are common to each other and interdependent. Such contract possesses essential oneness in all material respects. The consideration is entire on both sides. * * * On the other hand, a severable contract is one in nature and purpose susceptible to division and apportionment having two or more parts in respect to matters and things contemplated and embraced by it, not necessarily dependent on each other. Nor is it intended by the parties -that they shall be.
“In such contract the consideration is not single and entire as -to all its several provisions as a whole; until it is performed it is capable of division and apportionment. Thus though a number of things be brought together' without fixing an entire price for the whole, but the price of each article is to be ascertained by rate or measure as to the several articles, or when things, being of different kinds, though the total price is named but a certain price is affixed to each thing, the contract in such cases may be treated as a severable contract for each article although they all be included in one instrument o-f conveyance or contract.” It is further held in the same case that where there is a contract to pay a gross sum of money for a certain definite consideration it is entire and not severable or apportionable in law or equity.
In the present case we have but a single promise to pay a certain -sum in gross -on the happening of two contingencies. How can such promise be. divided and apportioned to the two undertakings of the guarantors? Suppose the two undertakings — two things guaranteed, are severable and distinct, how is the promise of -the guarantors to be divided and apportioned ? What part of the indemnity which the guarantors promised to pay shall be apportioned to each breach of the undertaking ? If one of the undertakings be unlawful must the entire indem*667nity stand as a security for the performance of the one which is lawful ?
It seems to us, in the light of the principles to which we have already referred, that the promise of the sureties is not divisible or apportionable to the several parts of the undertaking of the principal and for that reason can not be enforced. Had it been provided in the contract that if the principal made default in performance thereof that the city could then cause performance to be made at the cost of the sureties not to exceed a certain amount each for the sprinkling and the street-repairs — the two together being equal to the amount of the promised indemnity then we would have had a division and apportionment of the promise to each default, and a promise that was susceptible of enforcement as to so much thereof as was supported by a legal consideration. But we have nothing of the kind.
In Peltz v. Eichele, 62 Mo. 171, the question was as to the divisibility of a covenant, to do certain things. The covenantor did not as here enter into a bond of indemnity with sureties thereon to secure performance. The suit was not then as here to recover the entire indemnity for the breach of only one of the undertakings — the lawful one. The question of the division and apportionment of the promise of indemnity did not arise and was not discussed in the case. Accordingly, we think the jugment should be affirmed.